DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on June 4, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "31" have both been used to designate the first lens barrel.  
	Figure 2 appears to show first lens barrel designated as (31) while in Figure 1 that same barrel is designated as (30).


Claim Objections
Claim 36 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other clams in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 36 not been further treated on the merits.

Claim 38 is objected to because of the following informalities:  
	Examiner suggests (line 19-20) -- second lens[[.,]], and
	Appropriate correction is required.

Applicant is advised that should claim 38 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-11, 13, 15-16, 18, 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites (line 10-12) “for adjusting the focal length of the respective lens and/or for stabilizing an image” and then recites (line 18-19) “for adjusting said focal length of the first lens” and also recites (line 22-23) “for adjusting said focal length of the second lens” which is unclear given the optional focal length adjustment in lines 10-12.  Specifically, lines 10-12 make adjusting the focal length optional relative to stabilizing, thus the later lines (18-19) and (22-23) appear to limit the adjustment to an optional feature.  Examiner suggests clarifying whether adjustment of the focal lengths is positively recited within the claim.
	Claims 2-3, 5-6, 8-11, 13, 15-16, 18, and 33-37 are rejected as dependent upon claim 1.
claim 11, the claim recites “is configured to use merely the first or second lens for stabilizing said image” which is unclear what is meant by “to use merely”.
	As to claim 33, the claim recites “a sharp image” which is a subjective/relative term.  Specifically the metes and bound are unclear what constitutes a “sharp image”.  For purposes of compact prosecution, Examiner will interpret the claim to mean to focus the image as recited in the claim.
	As to claim 38, the claim recites (line 8-9) “for adjusting the focal length of the respective lens and/or for stabilizing an image” and then recites (line 16) “for adjusting said focal length of the first lens” and also recites (line 19-20) “for adjusting said focal length of the second lens” which is unclear given the optional focal length adjustment in lines 8-9.  Specifically, lines 10-12 make adjusting the focal length optional relative to stabilizing, thus the later lines (16) and (19-20) appear to limit the adjustment to an optional feature.  Examiner suggests clarifying whether adjustment of the focal lengths is positively recited within the claim.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 5 recites that the prism or mirror is arranged between the first lens and the second lens, however in claim 3, the first lens is arranged between the prism/mirror and the second lens.  In other words, claim 5 rearranges the components of claim 3 such that it fails to include the claim 3 requirement of the first lens between prism/mirror and second lens
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 11, 13, 15-16, 33-34 are rejected under 35 U.S.C. 102(a1) as being anticipated by King et al. (US 2015/0028195 - King; cited by Applicant).
As to claim 1, King teaches an optical zoom device comprising a first lens having an adjustable focal length (King Fig. 14 - 1401, 1405, 1406; para. [0152]) and a second lens having an adjustable focal length (King Fig. 14 - 1402, 1407, 1408); para. [0152]), wherein each lens comprises a lens core filed with a transparent fluid (King Fig. 10H - 1060), wherein the respective lens core comprises a transparent first wall in the form of an elastically deformable membrane (King Fig. 10H - 1052; Fig. 14 - 1401; para. [0133], [0141]) and a second transparent wall facing the first wall (King Fig. 10H - 1058; Fig. 14 - 1406), wherein the fluid is arranged between the two walls of the respective lens core (King Fig. 10H - 1052, 1058, 1060), and wherein the respective lens comprises a lens shaping member interacting with the respective membrane for adjusting the focal length of the respective lens (King Fig. 1 - 103; Fig. 10G - 1004; Fig. 10H - 1054), wherein the optical zoom device comprises a first and separate second lens barrel (King Fig. 12 - 1101, 1102), wherein the first lens core is mounted on the first lens barrel (King Fig. 12 - 1102; Fig. 14 - 1406, 1401, 1405) and the second lens core is mounted on the second lens barrel (King Fig. 12 - 1101; Fig. 14 - 1408, 1402, 1407), wherein the optical zoom device comprises at least one actuator associated to the first lens for generating said interaction of the lens shaping member of the first lens with the membrane of the first lens for adjusting the focal length of the first lens (King Fig. 1 - 112, 103) as well as at least one actuator associated to the second lens for generating the interaction of the lens shaping member of the second lens with the membrane of the second lens for adjusting the focal length of the second lens (King Fig. 1 - 112, 103).
	As to claim 3, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device unlabeled prism/mirror mount inside 1101/1102), which third barrel is connected to the first barrel, so that the first lens is arranged between the prism or the mirror and the second lens in the optical path of the optical zoom device (King Fig. 13 - 1102, 1133, 1101; Fig. 42 - 4203, 4204, 4206).
	As to claim 5, King teaches all the limitations of the instant invention as detailed above with respect to claim 3, and King further teaches the arrangement of claim 3, thus claim 5 failing to limit claim 3 is necessarily taught.  Examiner notes that King provides additional arrangement of the prism/mirror and lenses (King Figs. 41-44).
	As to claim 6, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device comprises an image sensor and the image sensor is mounted to the second lens barrel (King Fig. 4 - 406; Fig. 13 - 1103, 1102, 1101).
	As to claim 11, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device is configured to use merely the first or the second lens for stabilizing the image (King Fig. 51A - 5110; para. [0226]).
	As to claim 13, King teaches all the limitations of the instant invention as detailed above with respect to claim 6, and King further teaches the optical zoom device is configured to shift the image sensor perpendicular to an optical axis of the first lens to stabilize the image and/or shift the image sensor perpendicular to an optical axis of the 
	As to claim 15, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the lens shaping member of the first lens defines an area of the membrane of the first lens that has an adjustable curvature and/or that the lens shaping member of the second lens defines an area of the membrane of the second lens that has an adjustable curvature (King Fig. 1 - 103, Fig. 2 - 103; Fig. 10G).
	As to claim 16, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the zoom device comprises a wide mode in which the area of the membrane of the first lens is concave and the area of the second membrane is convex (King Fig. 14 - 1401, 1402; para. [0152]).
	As to claim 33, King teaches all the limitations of the instant invention as detailed above with respect to claim 6, and King further teaches the optical zoom device is configured to adjust the focal length of the first and second lens in concert to generate a particular zoom range and a sharp image on the image sensor (King Figs. 14-16; para. [0152]).
	As to claim 34, King teaches all the limitations of the instant invention as detailed above with respect to claim 6, and King further teaches the first lens is configured to define the field of view of the optical zoom device and the second lens is configured to focus an image generated by the optical zoom device on the image sensor (King Fig. 14-16 - 1134, 1406, 1401, 1408, 1402).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over King (cited above).
	As to claim 2, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King appears to show the first lens has an equivalent diameter to the first lens barrel (King Fig. 11 - 1102, unlabeled front lens cover), but doesn’t specify the actual diameters.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the lens diameter as same or larger, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  Such size of the lens/barrel allows for design considerations for housing the optical system within cameras, displays, etc.

Claims 8-10 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over King (cited above) in view of Aschwanden et al. (US 8,699,141 - Aschwanden).
	As to claim 8, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the actuator of the first lens is configured to move the lens shaping member of the first lens with respect to the core of the first lens for adjusting the focal length of the first lens.  In the same field of endeavor Aschwanden teaches liquid lenses having cores with transparent (Aschwanden Fig. 1A - 116; col. 16:28-35; Fig. 48A - 4817), and transparent elastically deformable membrane (Aschwanden Fig. 1A - 108; col. 16:39-45; Fig. 48A - 4805), and transparent second wall (Aschwanden Fig. 1A - 112; col. 16:35-39; Fig. 48A - 4803), and a lens shaper 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to move the lens shaper with respect to the lens core since, a taught by Aschwanden, such movement is well known in the art for the purpose of deforming the lens to change the focal length (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; Fig. 48A - 4822, 4842; col. 46:42-53; col. 64:63-67).
	As to claim 9, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify two, three, or four actuators are configured to move the lens shaping member of the first lens with respect to the lens core of the first lens for adjusting the focal length of the first lens. 
	In the same field of endeavor Aschwanden teaches liquid lenses having cores with transparent fluid (Aschwanden Fig. 1A - 116; col. 16:28-35; Fig. 48A - 4817), and transparent elastically deformable membrane (Aschwanden Fig. 1A - 108; col. 16:39-45; Fig. 48A - 4805), and transparent second wall (Aschwanden Fig. 1A - 112; col. 16:35-39; Fig. 48A - 4803), two, three, or four actuators configured to move a lens shaper configured to move with respect to the lens core (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; col. 24:24-46; Fig. 48A - 4822, 4842, 4844; col. 46:42-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to move the lens shaper with respect to the lens core with two, three, or four actuators since, a taught by Aschwanden, such movement and actuators are well known in the art for the purpose of deforming the lens to change the focal length (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; col. 24:24-46).
claim 10, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Aschwanden further teaches the optical zoom device is configured to tilt the lens shaping member of the first lens with respect to the lens core of the first lens using the actuators of the first lens (Aschwanden Fig. 48A - 4842, 4844; col. 46:42-53).
	As to claim 38, claim 38 is rejected under King in view of Aschwanden for those reasons set forth above in claim 8.  Claim 38 being a substantial duplicate of claim 8.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of Craen et al. (US 2021/0141126 - Craen).
	As to claim 18, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the first lens comprises a single linear actuator that is configured to move the lens core of the fist lens with respect to the lens shaping member of the first lens for adjusting the focal length of the first lens (King Fig. 1 - 112, 102; Fig. 14 - 1401), but doesn’t specify four linear actuators that are configured to move the lens core of the second lens with respect to the lens shaping member of the second lens for adjusting the focal length of the second lens and to tilt the lens core of the second lens about two different axes for stabilizing the image.
	In the same field of endeavor Crean teaches a lens with flexible membrane having four linear actuators (Craen Fig. 2 - 4, 7, 8; para. [0116]; Fig. 3A - 14, 15; para. [0120], Fig. 10A-D - 14; para. [0154]) that are configured to move the lens core of the lens with respect to the lens shaping member of the second lens for adjusting the focal length of the second lens and to tilt the lens core of the second lens about two different 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide four linear actuators to adjust the lens focal length and tilt since, as taught by Craen, such acutators allow for modifying the lens power and tilt of the lens for image stabilization (Craen Fig. 2 - 4, 7, 8; para. [0116]; Fig. 3A - 14, 15; para. [0120], Fig. 10A-D - 14; para. [0154]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further in view of Jannard et al. (US 2009/0141352 - Jannard).
	As to claim 35, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device is configured to receive output of an accelerometer coupled to the optical zoom device (King para. [0139]), which output is indicative of an unwanted movement of the optical zoom device (King para. [0139]), wherein the zoom device is configured to use the output signal to stabilize the image in order to counteract the unwanted movement (King para. [0139]), however King doesn’t specify the device is a gyroscope.  In the same field of endeavor Jannard teach gyroscopes for detecting movement for correcting image stabilization in liquid zoom lenses (Jannard Fig. 2; para. [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since, as taught by Jannard, gyroscopes are well known in the art as devices .
	
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claim 1 above, and further in view of Ono (US 2003/0020814).
	As to claim 37, King teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify using the zoom device with a camera having a wider field of view and lower F-number.  In the same field of endeavor Ono teaches a device having two camera/optical systems of different fields of view and F-numbers (Ono Figs. 3-5; Fig. 6 - 21, 21a, 21b; para. [0057], [0058], [0062]).  It would have been obvious to one of ordinary skill in the art to use include a camera with wider field of view and lower F-number since, as taught by Ono, such multi-function cameras are well known in the art for the purpose of capturing images with varying fields of view and luminance levels (Ono para. [0009], [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craen et al. (US 11,231,528); Batchko et al. (US 8,064,142); Tanaka et al. (US 8,531,775); Jannard et al. (US 8,687,281); Jannard et al. (US 8,773,766); Wang et al. (US 7,813,047); Kita (US 2006/0067663).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 11, 2022